Citation Nr: 9928179	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran retired from active duty in 
March 1974 with approximately 20 years of active military 
service.


FINDING OF FACT

The veteran has been diagnosed with a lung disorder related 
to his period of service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a lung disorder, to include COPD, is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show he was hospitalized in January 1953 for 
acute bronchitis of undetermined organism.  Numerous 
subsequent service medical records include no further 
notations of treatment for bronchitis, the residuals thereof, 
or for any chronic respiratory disorder.  At the time of the 
veteran's April 1973 pre-retirement examination, he reported 
a history of chronic colds annually, seasonal sinusitis, and 
pain in the chest for one week.  Examination of the sinuses, 
lungs and chest, including a chest x-ray were within normal 
limits at the time.  

Post-service medical records from the U.S. Air Force 
Hospital, Altus, Oklahoma, include notations of treatment 
beginning approximately in 1981 and through the 1990's for 
recurrent episodes of bronchitis, sinusitis, possible 
restrictive airway disease, and in 1985, COPD.

An October 1998 statement from Charles C. Carter, M.D., 
indicates that the veteran was treated for acute bronchitis 
in January 1953, has suffered from recurrent pneumonia since 
then, and has developed COPD.  As well, it was Dr. Carter's 
opinion that it was highly probable that the veteran's lung 
disorder was related to his original acute bronchitis for 
which he was hospitalized in 1953. 

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for a lung disorder, to include COPD , is 
well grounded.  Specifically, the Board concludes that the 
October 1998 statement from Dr. Carter, as discussed above, 
provides the necessary nexus between the veteran's current 
lung disorder and his period of service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  
However, as additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
a lung disorder, to include COPD, is well grounded; the 
appeal is granted to this extent only.


REMAND

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
additional development of the evidence in this case is 
necessary before the Board can render a fully informed 
decision.

As noted above, the veteran has submitted a statement from 
Charles Carter, M.D., dated in October 1998, in which Dr. 
Carter opines that there is a high probability that the 
veteran's COPD is related to an episode of bronchitis 
experienced by the veteran in 1953.  The Board notes, 
however, that it is unclear from the record as to what 
medical records and principles form the basis of the opinion 
expressed by Dr. Carter.  Further, Dr. Carter did not provide 
an explanation or rationale for his medical opinion.  The 
Board observes that Dr. Carter's letterhead indicates that he 
is affiliated with Integris/Altus Medical and Surgical 
Clinic, and the Board notes that the record on appeal does 
contain some post-service medical records from the facility.  
However, it is not apparent from the record whether the RO 
has obtained Dr. Carter's treatment records of the veteran 
and, particularly those pertaining to treatment of the 
veteran's COPD and those records which support the conclusion 
drawn in his October 1998 letter.  Thus, on remand the RO 
should obtain Dr. Carter's actual treatment records.

The Board notes further, that the United States Court of 
Appeals for Veterans Claims has stated that the Board may 
only consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the appellant's claim will be known.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As the record currently stands, and as 
noted above, the Board cannot at this juncture determine the 
appropriate weight or credibility to accord Dr. Carter's 
opinion.  As such, the Board finds that an additional medical 
opinion based on a review of all of the relevant service 
medical records and post-service medical records, and which 
includes a discussion of the evidence and rationale for the 
opinion is necessary.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO, with the veteran's 
assistance, should obtain the actual 
treatment records of the veteran from 
Charles C. Carter, M.D., of 
Integris/Altus Medical & Surgical Clinic.  
The request should include a request for 
records relevant to treatment of the 
veteran's COPD or any related respiratory 
disorder.  

2.  The veteran's claims folder should be 
forward to an appropriate VA specialist, 
who after a review of the claims folder, 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's lung disorder, to include COPD, 
is related to the acute episode of 
bronchitis experienced by the veteran in 
January 1953 or otherwise to any incident 
of military service.  The VA medical 
expert must include the complete 
rationale for all opinions and 
conclusions expressed.  A discussion of 
the underlying medical principles would 
additionally be useful.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a lung disorder, to 
include COPD.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran with a 
supplemental statement of the case and 
must be given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







